UNITED sTArEs DISTRICT coURT F I L E o
FoR THE Disrizicr oF CoLUMBIA
SEP 2.1» 2010

Kenner Fitzgerald Jackson,
Clerk, o..'.. w:.~,trict and

Petitioner, Bankmptcy courts

)
)
)
. C` ' A t' . -/
) 1 N
v § 1v1 c1on 0 l/O_/ 
)
Harley G. Lappin, )
)
)

Respondent.

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § l9l 5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint, among other grounds, fails to state a claim upon which relief
can be granted or is frivolous).

Petitioner, an inmate at the United States Penitentiary in Pollock, Louisiana, petitions for
a writ of mandamus to compel the Bureau of Prisons ("BOP") to void its "contracts with Kathy
Biedenharn, a private [BOP] contractor . . . and the Executive Director of the City of Faith Prison
Ministries, Halfvvay House Corporations [] in Louisiana, l\/Iississippi and Arkansas." Pet. at l.
The extraordinary remedy of a writ of mandamus is available to compel an "officer or employee
of the United States or any agency thereof to perform a duty owed to plaintiff." 28 U.S.C.
§ l36l. The petitioner bears a heavy burden of showing that his right to a writ of mandamus is

"clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (citation omitted).

Petitioner alleges that in October 2007, he "entered into a contractual relationship" with
BOP to "report to the Community Corrections Center" owned and operated by Biedenham. Pet.
at 3. He claims that Biedenharn’s employees discriminated against him because of his race, but
such a claim does not trigger a duty on the agency’s part to void a contract to which petitioner

cannot possibly be a party. Besides, this Court lacks jurisdiction to entertain a claim for

equitable relief arising from an express or implied contract with the United States. See 28 U.S.C.

§ 1491(a)(l) (creating jurisdiction in the United States Court of Federal Claims over claims
based on "any express or implied contract with the United States. . . ."); Transohio Sav. Bcmk v.
Director, Ojj‘ice of Thrift Supervz`sion, 967 F.2d 598, 609 (D.C. Cir. l992) (deterrnining that "the
Tucker Act [28 U.S.C. § l49l] impliedly forbids ~ in [Administrative Procedure Act] terms --
not only district court awards of money damages, which the Claims Court may grant, but also
injunctive relief, which the Claims Court may not"). Petitioner therefore has failed to state a
claim for mandamus relief. An action also may be dismissed as frivolous when, as here, the
petition lacks "an arguable basis in law and fact." Brandon v. District of Columbia Ba'. of
Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). A separate Order of dismissal accompanies this

Memorandum Opinion.

M/Mt»§m

Date: September  , 2010 United States District Judge